U.S. Department o
USDC SDNY

United States Attort || DOCUMENT

Southern District oj \\ ELECTRONICALLY FILED

 

 

DOC #:
86 Chambers Stree $$$
New York, New York 10007 _\\ DATE FILED: 12/23/2019

 

December 23, 2019
VIA ECF
The Honorable Analisa Torres
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re: United States v. Doonan et. al., 19 Civ. 9578 (AT)
Dear Judge Torres:

This Office represents the United States of America (the “Government’’) in the above-
referenced case. The Government respectfully requests an extension of time to file its anticipated
motion to strike the answer of defendant William and Doonan and Associates, Inc. (“WDA”),
from December 30, 2019, to a date to be scheduled by the Court at the initial pretrial conference
(scheduled for January 6, 2020). Although pro se defendant William Doonan filed an answer on
behalf of himself and WDA, see Dkt. No. 7 at 1, it is “well-settled law that a corporation cannot
appear in the federal courts pro se.” Paramount Pictures Corp. v. FXM, Inc., No. 95 CIV. 8017
(PKL), 1995 WL 686727, at *1 (S.D.N.Y. Nov. 17, 1995).

We make this extension request so that all scheduling matters relating to this case
(including contemplated motions by the parties) can be resolved by the Court at the January 6
conference. Defendant William Doonan consents to this extension request. This is the
Government’s first request for an extension of this deadline.

Thank you for your consideration of this matter.
Respectfully,

GEOFFREY S. BERMAN
United States Attorney

By: /s/ Charles S. Jacob

CHARLES S. JACOB

Assistant United States Attorney

86 Chambers Street, Third Floor

New York, NY 10007

Tel: (212) 637-2725
GRANTED. Fax: (212) 637-2702

charles.jacob@usdoj.gov

 

The Clerk of Court is directed to mail a copy of this
order to Defendant pro se.

SO ORDERED. CGa-

Dated: December 23, 2019 ANALISA TORRES
New York, New York United States District Judge
